DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. The Singh and Farace references still anticipate at least claim 9 as presented previously. No claim amendment has been filed. The objection to the drawings is withdrawn due to the amendment to the drawings.
Applicant asserts on page 6 of the Remarks that Singh fails to disclose the feature of “replacing the first heat exchange bodies with second heat exchange bodies containing a reforming catalyst.” Applicant states that “Singh appears to disclose that a reforming catalyst may be contained in the tubes (166), and not that first heat exchange bodies can replaced with second heat exchange bodies containing a reforming catalyst.” The Examiner respectfully disagrees. As disclosed in cited paragraph 19, the heat exchanger 160 contains one or more heat exchanges tubes 166. Singh discloses that the heat exchanger is structured as shown in the Figures without reforming catalyst. Paragraph 19 states that the tubes can contain reforming catalyst. Thus Singh discloses either using a heat exchanger without reforming catalyst or replacing that heat exchanger with one that does have reforming catalyst. Thus the limitation is met.
Applicant asserts on page 7 that Farace, too, fails to disclose the limitation of “replacing the first heat exchange bodies with second heat exchange bodies containing a reforming catalyst.” Applicant posits that “the object of Farace appears to be to apply the concept of regenerative reforming into already existing type 2 steam reformers, without having to revamp other parts of the steam reformer.” This argument is unpersuasive as it does not change the applicability of Farace. There is no requirement in claim 9 that the first heat exchange bodies are without catalyst. Thus revamping—a term which Farace uses verbatim—an existing heat exchange reforming body with a different heat exchange reforming body still anticipates the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 2013/0099166 A1).
Regarding claim 9, Singh discloses a method comprising: a first reforming section 120 receives a first stream 123 of hydrocarbon feed and steam (paragraph 26) and converts the stream into reformed gas 104 (paragraph 15); an apparatus 160 operated as a heater of a fluid comprising a shell and first heat exchange bodies 166 (paragraph 18); wherein the apparatus 160 is heated with hot gas from the first reforming section 120 (paragraph 18); wherein the heat exchange bodies 166 can be replaced with bodies containing reforming catalyst (paragraph 19); providing a second stream of hydrocarbon feed 172 to the bodies 166 (paragraph 19); providing a line 108 for withdrawing reformed gas from the bodies 166 (paragraph 18); wherein the apparatus is a gas heated reformer (paragraph 28).
Regarding claim 10, Singh discloses that second heat exchange bodies 166 have an outlet 161 in communication with the shell side of reforming section 120 such that effluent from reformer 120 is mixed with reformate in apparatus 160 forming a stream 108 that is withdrawn from the shell of 160 (paragraph 18).
Regarding claims 11 and 12, Singh discloses that the heat exchange bodies/tubes 166 can be removed and replaced via a flange (paragraph 22).
Regarding claim 13, Singh discloses a vertical structure (see Figure 1).
Regarding claim 14, Singh discloses that the two structures 120 and 160 operate in parallel such that they are both individually fed hydrocarbon feed while receiving feed from one another (paragraph 18).

Claims 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farace (WO 2018/077969 A1). Corresponding US Application 2019/0233284 A1 is used in lieu for citation purposes.
Farace discloses a method comprising: in a plant for the conversion of ammonia or methanol (paragraph 101) comprising a steam reformer that produces reformed gas and a heat recovery system for recovering heat with heat exchangers (paragraph 4), the heat previously used to generate steam (paragraph 6), the heat exchangers comprising first shell and heat exchange bodies (paragraph 7), wherein the bodies are revamped to new steam reforming catalyst bodies (paragraph 74) and then provided with feedstock inlets and outlets in the new bodies to form a gas heated reformer (paragraph 103).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725